Case 17-40999-JMM          Doc 351     Filed 09/24/20 Entered 09/24/20 14:46:53               Desc Main
                                     Document      Page 1 of 15




                         UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO




     In Re:                                                        Bankruptcy Case
     All Terrain, LLC,                                             No. 17-40999-JMM

                                Debtors.


                               MEMORANDUM OF DECISION



 Appearances:

          Thomas D. Smith, Pocatello, Idaho, Attorney for Chapter 7 Trustee.

          Hyrum D. Erickson, Attorney for Robert Edwards.

                                             Introduction

          Before the Court is the chapter 7 1 Trustee’s Objection to Claim No. 5. Dkt. No.

 293. Creditor Robert Edwards (“Edwards”) filed Claim Number 5 in this bankruptcy

 case. On December 16, 2019, the Trustee filed an objection to the claim, Dkt. No. 293,

 and subsequently filed an amended objection on March 9, 2020. Dkt. No. 307. An

 evidentiary hearing was set for June 23, 2020, and interested parties filed pre-trial




 1
  Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C.
 §§ 101–1532, all Rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037,
 and all Civil Rule references are to the Federal Rules of Civil Procedure, Rules 1–88.

 MEMORANDUM OF DECISION ̶ 1
Case 17-40999-JMM       Doc 351     Filed 09/24/20 Entered 09/24/20 14:46:53        Desc Main
                                  Document      Page 2 of 15



 memorandums in support of their positions. See Dkt. Nos. 330 and 331. The Trustee and

 Edwards thereafter entered a stipulation to resolve the claim by foregoing oral arguments

 and submitting written closing briefs, Dkt. No. 334, and this Court approved the

 procedure as stipulated. Dkt. No. 336. The parties were ordered to submit simultaneous

 closing and response briefs, Dkt. No. 339, and subsequently did so. See Dkt. Nos. 337,

 340, and 342.

        The Court has considered the stipulated facts and exhibits as well as the arguments

 put forth, and this Memorandum Decision sets forth the Court’s findings, conclusions,

 and reasons for its disposition of the objection. Rules 7052; 9014.

                                            Facts

        The parties stipulated to the following facts for the limited purpose of resolving

 Claim Number 5:

        a. Paul Hathaway (“Hathaway”) was the sole owner and operator of both
        Hathaway Homes Group, LLC (“HHG”) and the Debtor, All Terrain, LLC
        (“Debtor” [or “All Terrain”]).
        b. HHG breached its contract with Edwards by never ordering the mobile
        home for which he made the down payment of $50,000 and by not
        transferring $35,000 it was holding for Edward’s benefit for the purchase of
        a lot on which the mobile home was to sit.
        c. Edwards is only one of many HHG customers who made down payments
        or deposits and did not receive the homes they contracted for.
        d. From 2015 to 2016, Hathaway spent millions of dollars gambling and
        some portion of that money came from his businesses, including HHG and
        the Debtor.
        e. Sometime after September 2017, Hathaway took money from both the
        Debtor and HHG and used it for gambling.
        f. Edwards did not enter into any type of contractual agreement with the
        Debtor or have any dealings with the Debtor.


 MEMORANDUM OF DECISION ̶ 2
Case 17-40999-JMM      Doc 351     Filed 09/24/20 Entered 09/24/20 14:46:53         Desc Main
                                 Document      Page 3 of 15



        g. The the (sic) Court may take judicial notice of the existence of
        Hathaway’s personal bankruptcy case, Case No. 17-40989-JMM, and
        HHG’s bankruptcy case, Case No. 17-40992-JMM.

 Dkt. No. 334. The parties also agreed to admit the following exhibits to resolve Claim

 Number 5:

        a. Contract between Edwards and HHG dated October 7, 2016 (Exhibit 1);
        b. Complaint and Demand for Jury Trial (Exhibit 2);
        c. Edwards’s incurred attorney costs and fees (Exhibit 3); and
        d. Transcripts from meetings of creditors on January 5, 2018 (Exhibit 4).

 Id.

                                         Arguments

        Edwards dealt exclusively with HHG but seeks to assert a claim in this case

 against All Terrain. Edwards argues that the distinction between HHG and All Terrain is

 arbitrary because Hathaway freely transferred funds between both entities, some of which

 he used to gamble, and because the “books” of each entity are unreliable. Because of

 Hathaway’s actions, Edwards argues that he should be able to pierce the corporate veil of

 HHG in order to assert his claim against All Terrain in this case. The Trustee objects to

 this claim because Edwards contracted with HHG and not All Terrain. More specifically,

 the Trustee argues that a veil-piercing theory is inappropriate here because Edwards seeks

 to pierce HHG’s corporate veil to get to All Terrain, rather than Hathaway as an

 individual, and that All Terrain does not stand behind HHG’s corporate veil.




 MEMORANDUM OF DECISION ̶ 3
Case 17-40999-JMM       Doc 351     Filed 09/24/20 Entered 09/24/20 14:46:53          Desc Main
                                  Document      Page 4 of 15



                                  Analysis and Disposition

        1.     Piercing the Corporate Veil

        “Generally, ‘[m]embers of an LLC are not liable for the misconduct of the

 company unless it is proven that the company is the alter ego of the member or

 manager.’” Drug Testing Compliance Grp., LLC v. DOT Compliance Serv., 161 Idaho

 93, 383 P.3d 1263, 1276 (2016) (quoting Wandering Trails, LLC v. Big Bite Excavation,

 Inc., 156 Idaho 586, 329 P.3d 368, 376 (2014). This Court has recently held that a

 member or manager of an LLC is not shielded from liability for his own wrongful or

 tortious conduct. See T Street LLC v. Jaques (In re Jaques), No. 18-01092-TLM, 2020

 WL 1228668, at *13 (Bankr. D. Idaho Mar. 12, 2020). “Where a limited liability

 company shields its member(s) from liability, and equitable considerations compel a

 court to disregard that shield, creditors may also ‘pierce the veil’ of the LLC by

 establishing the LLC was the ‘alter ego’ of its member(s), and thereby impose personal

 liability on the otherwise protected member(s).” Id.

        “The failure of a limited liability company to observe formalities relating to the

 exercise of its powers or management of its activities and affairs is not a ground for

 imposing liability on a member or manager for a debt, obligation, or other liability of the

 company.” Idaho Code § 30-25-304. Instead, in order to establish an alter ego exists,

 Edwards must prove “(1) a unity of interest and ownership to a degree that the separate

 personalities of [the individual and the corporation] no longer exist and (2) if the acts are



 MEMORANDUM OF DECISION ̶ 4
Case 17-40999-JMM       Doc 351     Filed 09/24/20 Entered 09/24/20 14:46:53          Desc Main
                                  Document      Page 5 of 15



 treated as acts of [the corporation] an inequitable result would follow.” Id. at *14 (citing

 Wandering Trails, LLC v. Big Bite Excavation, Inc., 156 Idaho at 594, 329 P.3d at 376.

        This Court has previously rejected efforts to pierce the corporate veil to allow

 creditors to reach non-debtor entities. See In re Wheeler, 444 B.R. 598, 609 (Bankr. D.

 Idaho 2011) (concluding that, although the trustee attempted to pierce the corporate veil

 to reach the assets of a non-debtor entity controlled by the debtor, the trustee’s approach

 was tantamount to a request for substantive consolidation); In re Alpha & Omega Realty,

 Inc., 36 B.R. 416, 417 (Bankr. D. Idaho 1984) (questioning whether “nondebtor parties

 can essentially be declared involuntary debtors through use of a ‘veil piercing’ theory

 . . . .”). Those cases are not directly on point because, here, Edwards is attempting to

 reach the assets of an entity that is a debtor in a separate, but related, bankruptcy case.

        The case before the Court presents a unique situation. Even though Edwards

 transacted in business exclusively with HHG, an LLC operated by Hathaway, Edwards is

 seeking to assert a claim in this case against All Terrain, another LLC operated by

 Hathaway, because of the way Hathaway conducted himself with respect to each

 enterprise. Thus, this situation does not present a classic veil-piercing case. Edwards is

 not seeking to pierce HHG’s corporate veil to get to Hathaway, nor is he seeking to

 pierce All Terrain’s corporate veil to get to Hathaway. Instead, he wants to assert a claim

 against All Terrain because of his contacts with HHG through Hathaway himself.

 Essentially, he asks this Court to view Hathaway, All Terrain, and HHG as a single

 business enterprise. The American Law Reports summarizes this legal theory as such:

 MEMORANDUM OF DECISION ̶ 5
Case 17-40999-JMM       Doc 351     Filed 09/24/20 Entered 09/24/20 14:46:53         Desc Main
                                  Document      Page 6 of 15



        The single business enterprise theory has emerged as a controversial veil-
        piercing theory, with as many courts rejecting it as there are employing it,
        while a large majority of jurisdictions have not yet addressed it. In the
        jurisdictions that have adopted the theory, it serves as an adjunct to
        traditional alter ego doctrine, providing a means of imposing joint liability
        on multiple entities that are controlled by common ownership, for the
        wrongdoing of each individual entity, whereas alter-ego theories are
        designed to hold individual and corporate shareholders liable for corporate
        wrongdoing committed at their behest. Generally, the single business
        enterprise theory may be applied when it has been determined that
        commonly controlled companies have integrated their operations and
        resources to achieve a common business purpose, to an extent that their
        separate identities have essentially been merged into a single entity, such
        that disregarding their separate identity is necessary to avoid an unjust or
        inequitable result. A determination of whether those two elements have
        been satisfied generally requires a highly fact-intensive analysis, requiring
        courts to weigh profuse evidence and lengthy lists of factors that may or
        must be considered. While no set of factors is to be considered to be
        exhaustive, and no factor may be considered to be dispositive, common
        ownership and control is generally the common thread that is essentially
        prerequisite to any further consideration of liability.

 50 A.L.R.7th Art. 2 (Originally published in 2020).

        Numerous jurisdictions have declined to recognize the single enterprise theory.

 See, e.g. Welch v. Regions Bank (In re Mongelluzzi), 587 B.R. 392, 406 (Bankr. M.D.

 Fla. 2018) (“Although recognized in other jurisdictions, the common enterprise doctrine

 has not been recognized by the Eleventh Circuit Court of Appeals. And [defendant] has

 not cited to an opinion of any court within this jurisdiction that has recognized the

 application of the common enterprise doctrine as a defense to fraudulent transfer

 claims.”); Rest. of Hattiesburg, LLC v. Hotel & Rest. Supply, Inc., 84 So. 3d 32, 42 (Miss.

 Ct. App. 2012) (“Mississippi has never adopted the “single business enterprise” theory to

 hold affiliated LLCs jointly liable for each other's debts.”); Michnovez v. Blair, LLC, 795

 MEMORANDUM OF DECISION ̶ 6
Case 17-40999-JMM          Doc 351      Filed 09/24/20 Entered 09/24/20 14:46:53                Desc Main
                                      Document      Page 7 of 15



 F. Supp. 2d 177, 186 (D. N.H. 2011) (“Plaintiffs have identified no authority, and the

 court's research has identified none, for the proposition that New Hampshire would, if

 presented with the question, adopt a single-enterprise theory such as California's, under

 which an entity other than a the (sic) owner of a corporation could be held liable for that

 corporation's conduct by means of veil piercing.”); Mortimer v. McCool, No. 3583 EDA

 2018, 2019 WL 6769733, at *17 (Pa. Super. Ct. Dec. 12, 2019) (“Pennsylvania has

 repeatedly refused to adopt the ‘enterprise entity’ or ‘single entity’ theory of piercing the

 corporate veil.”).

         Other courts have recognized some sort of single enterprise theory. See, e.g., Haas

 Automation, Inc. v. Denny, No. 2:12-CV-04779 CBM, 2013 WL 6502876, at *2 (C.D.

 Cal. Dec. 4, 2013) (“Under the single business enterprise theory, ‘[a] court may also

 disregard the corporate form in order to hold one corporation liable for the debts of

 another affiliated corporation when the latter is so organized and controlled, and its

 affairs are so conducted, as to make it merely an instrumentality, agency, conduit, or

 adjunct of another corporation.’”); On Command Video Corp. v. Roti, 705 F.3d 267, 273

 (7th Cir. 2013) (“[The single-enterprise theory] is a permissible form of piercing the veil

 . . . piercing to reach a sister company rather than a parent or other owner[.]”); Pertuis v.

 Front Roe Restaurants, Inc., 423 S.C. 640, 655, 817 S.E. 2d 273, 280 (South Carolina

 2018), reh'g denied (Aug. 16, 2018) 2 (“We formally recognize today this single business



 2
   The South Carolina Supreme Court found that fourteen states around the country recognize some sort of
 single business enterprise theory. Pertuis v. Front Roe Restaurants, Inc., 423 S.C. at 654, 817 S.E. 2d at
 MEMORANDUM OF DECISION ̶ 7
Case 17-40999-JMM            Doc 351      Filed 09/24/20 Entered 09/24/20 14:46:53                   Desc Main
                                        Document      Page 8 of 15



 enterprise theory, and in doing so, we acknowledge that corporations are often formed for

 the purpose of shielding shareholders from individual liability; there is nothing remotely

 nefarious in doing that.”).

         Notably, the American Law Reports’ database shows no Idaho case law analyzing

 the issue, 3 nor could this Court find any Idaho case law directly on point adopting the

 single enterprise theory. 4 However, Utah caselaw is instructive. Utah courts use the same

 two factors as Idaho courts to determine whether piercing the corporate veil is

 appropriate, 5 and at least one federal court refused to apply the single enterprise liability

 theory under Utah’s corporate veil piercing laws. See Cole v. Salt Creek, Inc., No. 2:08-

 CV-928 DN, 2012 WL 5331243, at *5 (D. Utah Oct. 29, 2012) (“[T]he ‘single business

 enterprise’ doctrine has been applied in only a handful of jurisdictions, including Texas

 and Louisiana, beyond which it appears to have no momentum. Given that Utah courts



 280 (citing The Bogalusa Explosion, “Single Business Enterprise,” “Alter Ego,” and Other Errors:
 Academics, Economics, Democracy, and Shareholder Limited Liability: Back Towards A Unitary
 “Abuse” Theory of Piercing the Corporate Veil, 100 Nw. U. L. Rev. 405, 422–23 (2006)).
 3
  For a list of courts that have adopted and declined to adopt the single enterprise theory, see 50 A.L.R.7th
 Art. 2 (Originally published in 2020).
 4
   “[W]hen a decision turns on applicable state law, and the highest state court has not adjudicated the
 issue, this Court must determine what decision the highest court would reach if faced with the issue.”
 Elsaesser v. Raeon (In re Goldberg), 235 B.R. 476, 485 (Bankr. D. Idaho 1999) (quoting Capital Dev.
 Co. v. Port of Astoria, 109 F.3d 516, 519 (9th Cir. 1997)).
 5
   “Under Utah law, corporate liability may be extended to shareholders of the corporation under the
 theory of alter ego if there is ‘(1) [s]uch a unity of interest and ownership that the separate personalities of
 the corporation and the individual no longer exist, but the corporation is, instead, the alter ego of one or
 more individuals; and (2) if observed, the corporate form would sanction a fraud, promote injustice, or
 result in inequality.’” Cole v. Salt Creek, Inc., No. 2:08-CV-928 DN, 2012 WL 5331243, at *4 (D. Utah
 Oct. 29, 2012).

 MEMORANDUM OF DECISION ̶ 8
Case 17-40999-JMM          Doc 351      Filed 09/24/20 Entered 09/24/20 14:46:53                 Desc Main
                                      Document      Page 9 of 15



 ‘are very reluctant to pierce the corporate veil,’ the court cannot conclude that Utah

 would adopt the enterprise liability theory.”). 6

         Idaho courts have expressed similar reluctance to pierce the corporate veil. See

 Alpine Packing Co. v. H.H. Keim Co., 121 Idaho 762, 763, 828 P.2d 325, 326 (Ct. App.

 1991) (“The powers of a court to disregard a corporate entity must be exercised

 cautiously.”) (citing Hayhurst v. Boyd, 50 Idaho 752, 300 P. 895, 897 (1931) (“As a

 general rule, a corporation will be regarded as a legal entity, and the courts, acting

 cautiously and only when the circumstances justify it, will ignore the fiction of corporate

 entity . . . .”) and Jolley v. Idaho Sec., Inc., 90 Idaho 373, 387, 414 P.2d 879, 887 (1966)

 (“[A]s a general rule a corporation will be regarded as a legal entity and that the courts,

 acting cautiously and only where circumstances justify it, may disregard the fiction of the

 corporate entity.”)).

         The Idaho Supreme Court came close to the issue in Wandering Trails. In that

 case, plaintiffs brought suit against Big Bite Excavation, Inc. (“Big Bite”), Piper Ranch,

 LLC (“Piper Ranch”), and Tim and Julie Schelhorn (collectively the “Schelhorns”).




 6
   Louisiana courts will apply the single enterprise theory, holding that “when corporations integrate their
 resources in operations to achieve a common business purpose, each business may be held liable for
 wrongful acts done in pursuit of that purpose.” Moore v. Smith, No. 2:11-CV-1224, 2015 WL 4395321, at
 *4 (W.D. La. July 16, 2015) (emphasis added). Texas courts originally accepted the theory in Paramount
 Petroleum Corp. v. Taylor Rental Ctr., 712 S.W.2d 534, 536 (Tex. App. 1986), but later rejected the
 theory in SSP Partners v. Gladstrong Investments (USA) Corp., 275 S.W.3d 444, 454–56 (Tex. 2008)
 (See Rest. of Hattiesburg, LLC v. Hotel & Rest. Supply, Inc., 84 So. 3d at 42 (“[T]he Supreme Court of
 Texas expressly abrogated this theory as ‘fundamentally inconsistent’ with the Texas Business
 Corporation Act.”).

 MEMORANDUM OF DECISION ̶ 9
Case 17-40999-JMM       Doc 351 Filed 09/24/20 Entered 09/24/20 14:46:53             Desc Main
                               Document    Page 10 of 15



 Wandering Trails, LLC v. Big Bite Excavation, Inc., 156 Idaho at 589, 329 P.3d at 371.

 The Idaho Supreme Court summarized the parties’ relationship:

        Big Bite and Piper Ranch are both wholly owned by the Schelhorns.
        Wandering Trails was created for the purposes of obtaining and developing
        certain property (the “Wandering Trails development”). Wandering Trails
        entered into an agreement with Piper Ranch under which Piper Ranch
        agreed to pave the roadways for the [Wandering Trails] development in
        exchange for a 25% interest in Wandering Trails. Piper Ranch did not do
        any work on the development. [Plaintiffs] brought suit and alleged an alter
        ego claim against Big Bite, Piper Ranch, and the Schelhorns.

 Id. Plaintiffs claimed the Schelhorns were the alter ego of Piper Ranch. Id. Eventually,

 the plaintiffs sought leave to amend their complaint to include a veil-piercing claim

 against Big Bite. Id. at 596, 329 P.3d at 378. The district court held that a veil-piercing

 claim against Big Bite was inappropriate:

        Big Bite was not a party to the assignment agreement. Additionally, the
        district court ruled that there was no evidence to support a veil-piercing
        claim against Big Bite because Big Bite and Piper Ranch are not members,
        managers, or shareholders, of one another. The district court ruled that there
        was no evidence that Big Bite was behind the veil of Piper Ranch—only
        the Schelhorns against whom it permitted a veil-piercing claim.

 Id. The Idaho Supreme Court agreed:

     There was no evidence supporting the contention that Big Bite was an
     entity that stood behind the Piper Ranch entity. Indeed all of the evidence
     demonstrates that it was the Schelhorns who exercised complete control
     and ownership of Piper Ranch. There is nothing showing that Big Bite was
     a member of Piper Ranch, was an owner of Piper Ranch, or had any
     equitable interest in Piper Ranch. . . . Also, the Plaintiffs seem to argue that
     they should be able to go after Big Bite because the Shelhorns own Big Bite
     as well. Effectively, the Plaintiffs argue that the Schelhorns are the alter ego
     of Big Bite and that Big Bite stands behind the veil of the Schelhorns.
     There is no veil to pierce in such a scenario. The Schelhorns as individuals
     have no legal status to disregard. The Plaintiffs' gripes against Big Bite
     relate to the Schelhorns. The Schelhorns were pursued with a veil-piercing
 MEMORANDUM OF DECISION ̶ 10
Case 17-40999-JMM       Doc 351 Filed 09/24/20 Entered 09/24/20 14:46:53            Desc Main
                               Document    Page 11 of 15



        claim. There is nothing providing that individuals can be the alter ego of a
        business entity, as Plaintiffs essentially contend.

 Id. at 596–597, 329 P.3d at 378–379.

        Edwards’ argument here extends one step further. Edwards argues that the claim

 against All Terrain should be allowed because Hathaway freely moved money between

 his own accounts and the LLCs that he managed. He contends that this case differs from

 Wandering Trails because 1) unlike the Schelhorns in Wandering Trails, the Hathaways

 regularly took money to fund personal gambling and regularly transferred money

 between the two entities’ accounts and 2) Wandering Trails was not affected by

 bankruptcy filings, as is the case here, and those separate bankruptcies are producing an

 inequitable result.

        In Wandering Trails, the court analyzed whether Big Bite stood behind Piper

 Ranch. Id. (“[T]here was no evidence to support a veil-piercing claim against Big Bite

 because Big Bite and Piper Ranch are not members, managers, or shareholders, of one

 another. . . . There was no evidence supporting the contention that Big Bite was an entity

 that stood behind the Piper Ranch entity. . . . There is nothing showing that Big Bite was

 a member of Piper Ranch, was an owner of Piper Ranch, or had any equitable interest in

 Piper Ranch. . . .”). Thus, in deciding whether one entity stood behind the other, the

 Idaho Supreme Court applied traditional veil-piercing doctrine, and did not utilize any

 other legal theory.

        Likewise, the facts of this case would require something different than a strict

 application of the traditional veil-piercing doctrine in order for Edwards to reach All
 MEMORANDUM OF DECISION ̶ 11
Case 17-40999-JMM          Doc 351 Filed 09/24/20 Entered 09/24/20 14:46:53                     Desc Main
                                  Document    Page 12 of 15



 Terrain. Unlike in Wandering Trails, here there has been no assertion that All Terrain

 was behind HHG. Again, Edwards seeks to assert a claim against All Terrain through

 Hathaway’s control of both entities. In other words, if HHG is an alter ego of Hathaway,

 and All Terrain is another alter ego of Hathaway, then, because of the way Hathaway

 conducted himself when exercising control over these two entities, one claimant against

 HHG should be able to reach All Terrain. Wandering Trails involved piercing the

 corporate veil of one LLC to make a claim against an alter ego LLC. Accordingly, while

 the Wandering Trails analysis is somewhat instructive, it is not on point given the facts

 presented here.

         This Court recognizes the Idaho courts’ reluctance to pierce the corporate veil,

 especially under these circumstances. Moreover, the single enterprise theory has not been

 widely adopted, with some courts rejecting the theory, including Utah, which shares the

 same veil-piercing factors, and the same reluctance to pierce it, as Idaho courts. Taking

 these factors together, this Court holds that the Idaho Supreme Court would not choose to

 adopt this alternative theory.

         Furthermore, in the bankruptcy context, adoption of any such theory may be

 entirely unnecessary, as the bankruptcy courts already have a procedure in place that

 addresses this situation: substantive consolidation. 7 See In re Bonham, 229 F.3d 750, 764



 7
  With its holding, this Court does not suggest that veil-piercing claims are never warranted in the
 bankruptcy context. This is a unique situation and veil-piercing claims should be analyzed appropriately
 under the specific facts of each case. Nor does this Court speculate on the applicability of substantive
 consolidation here.

 MEMORANDUM OF DECISION ̶ 12
Case 17-40999-JMM           Doc 351 Filed 09/24/20 Entered 09/24/20 14:46:53                        Desc Main
                                   Document    Page 13 of 15



 (9th Cir. 2000) (“[Substantive consolidation] enable[es] a bankruptcy court to disregard

 separate corporate entities, to pierce their corporate veils in the usual metaphor, in order

 to reach assets for the satisfaction of debts of a related corporation.”); In re Drexel

 Burnham Lambert Grp., Inc., 138 B.R. 723, 764 (Bankr. S.D. N.Y. 1992) (“The equitable

 doctrine of substantive consolidation permits a Court in a bankruptcy case involving one

 or more related corporate entities, in appropriate circumstances, to disregard the separate

 identity of corporate entities, and to consolidate and pool their assets and liabilities and

 treat them as though held and incurred by one entity.”).

         Both veil-piercing and substantive consolidation are equitable doctrines and utilize

 generally the same factors. 8 “While substantive consolidation includes a veil-piercing

 element, it is more than that.” In re Wheeler, 444 B.R. at 609. At least one bankruptcy

 court has acknowledged that, in the bankruptcy context, substantive consolidation is

 replacing traditional veil-piercing doctrines:




 8
   Compare Wandering Trails, LLC v. Big Bite Excavation, Inc., 156 Idaho at 594, 329 P.3d at 376
 (holding that the following factors are relevant in determining whether there is a unity of interest in a veil-
 piercing situation: the level of control that the shareholder exercises over the corporation; the lack of
 corporate formalities; the failure to operate corporations separately; keeping separate books; and the
 decision-making process of the entity; and In re Stevenson, 153 B.R. 52, 53 (Bankr. D. Idaho 1993)
 (holding that the following factors are relevant in determining whether substantive consolidation is
 appropriate: the presence or absence of consolidated financial statements; the unity of interests and
 ownership between the various corporate entities; the existence of parent and inter-corporate guarantees
 on loans; the degree of difficulty in segregating and ascertaining individual assets and liability; the
 transfer of assets without formal observance of corporate formalities; the commingling of assets and
 business functions; the profitability of consolidation at a single physical location; and the difficulty in
 segregating and ascertaining individual assets and liability).

 MEMORANDUM OF DECISION ̶ 13
Case 17-40999-JMM        Doc 351 Filed 09/24/20 Entered 09/24/20 14:46:53               Desc Main
                                Document    Page 14 of 15



         [B]ankruptcy courts are replacing piercing-the-veil theory with a decisional
         rationale that examines equitable grounds for disregarding separate
         corporate existence.

                A doctrine developed to protect limited liability in tort and
                contract cases involving substantive liability has little
                usefulness in other areas where different objectives and
                underlying policies are involved. In bankruptcy, equitable
                considerations govern. The guiding policies are equality of
                distribution and fairness to creditors. Although “piercing the
                veil” jurisprudence, notwithstanding its limited conceptual
                usefulness, in the past has played a prominent role in
                bankruptcy, the courts increasingly are relying on a different
                framework for decision. In bankruptcy, they are increasingly
                analyzing intragroup transactions and guaranties to determine
                whether recognizing or disregarding the separate existence of
                a constituent corporation of the group will best implement
                equitable objectives.
         ...

         In bankruptcy this “disregarding the separate existence of a constituent
         corporation” is called substantive consolidation. This remedy eliminates
         inter-company liabilities and requires the general creditors of the separate
         entities to share in pooled assets.

 In re Circle Land & Cattle Corp., 213 B.R. 870, 874–75 (Bankr. D. Kan. 1997) (citing

 PHILLIP I. BLUMBERG, THE LAW OF CORPORATE GROUPS, BANKRUPTCY LAW 8 (1985)).




 /////




 MEMORANDUM OF DECISION ̶ 14
Case 17-40999-JMM           Doc 351 Filed 09/24/20 Entered 09/24/20 14:46:53                      Desc Main
                                   Document    Page 15 of 15



         Based on the facts before the Court, substantively consolidating the cases at this

 time is inappropriate. No party has moved this Court to substantively consolidate the

 cases and the Court declines to take the matter up on its own. 9 Accordingly, Claim

 Number 5 will be disallowed.

         A separate order will be entered.

                                          DATED: September 24, 2020



                                          ________________________
                                          JOSEPH M. MEIER
                                          CHIEF U. S. BANKRUPTCY JUDGE




 9
  In his brief, Edwards asks this Court, in the alternative to granting his veil-piercing claims, to
 substantively consolidate the related cases. In its entirety, Edwards’ argument on the matter states:

         If necessary, the Court should substantively consolidate the cases in order to allow
         Edwards to reach the assets of All Terrain. In re Wheeler, 444 B.R. 598, 608–10 (Bankr.
         D. Idaho 2011). Both companies were alter egos of Paul Hathaway. A review of the facts
         as alleged by the Trustee demonstrates that there is no rationale reason why Edwards – or
         any other creditor -- should be limited to the assets of one company or the other.

 Dkt. No. 340. Given the potential impact of substantive consolidation, as well as the due process
 requirements which must necessarily be met prior to its application, In re Wheeler, 444 B.R. at 609, the
 Court concludes the mere mention of substantive consolidation is not sufficient to properly bring the issue
 before the Court and it will not consider it at this juncture.

 MEMORANDUM OF DECISION ̶ 15
